Citation Nr: 1236884	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation higher than 10 percent for actinic keratosis, prior to July 21, 2011.  

2.  Entitlement to a disability evaluation higher than 60 percent for actinic keratosis, since July 21, 2011. 

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 22, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, including service in the Southwest Asia Theater of operations from January to May 1991.  He also had reserve service with the Army National Guard from 1953 to 1993.  

This appeal originally came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, and continued a 10 percent rating for actinic keratosis.  

In February 2011, the Board remanded the case to the RO for additional development.  The case has been returned to the Board for further appellate review.  

A May 2012 rating decision reflects that the evaluation for actinic keratosis was increased to 60 percent, effective July 21, 2011.  The increased rating claims remain in appellate status.

In addition, the May 2012 rating decision reflects that service connection was granted for posttraumatic stress disorder (PTSD), right knee degenerative arthritis and left knee degenerative arthritis, and special monthly compensation based on housebound status was granted.  This represents a full grant of the benefits sought in regard to these issues.  

The Board notes that although the Veteran requested a personal hearing on his substantive appeal, received in September 2006, he later, in September 2007, asked that his appeal be sent directly to the Board for a decision without a hearing.  As such, his prior hearing request was withdrawn. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 21, 2011, the Veteran's service-connected actinic keratosis involved less than 20 percent, of the entire body; and less than 20 percent, of the exposed areas affected; does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a previous 12 month period, does not result in disfigurement and does not result in limitation of function of an affected part.  

2.  Since July 21, 2011, actinic involves at most, more than 40 percent of the entire body or more than 40 percent of exposed areas affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period; and does not result in exfoliative dermatitis.  

3.  The Veteran's bilateral hearing loss is manifested by, at worst, level III hearing on the right and level II hearing on the left.  


CONCLUSIONS OF LAW

1.  Prior to July 21, 2011, the criteria for entitlement to a disability evaluation higher than 10 percent for actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7816-7819 (2007).  

2.  Since July 21, 2011, the criteria for entitlement to a disability evaluation higher than 60 percent for actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7816-7819 (2007).  

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for hearing loss arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the increased rating claim for actinic keratosis, and although notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial in this case, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations.  

The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the July 2011 VA examination specifically addresses the effect of the Veteran's hearing loss on his occupation and daily activities.  Thus, the Board finds that the examination is adequate.  

Further, the Veteran has not alleged, nor does the record show, that his service-connected hearing loss or actinic keratosis has worsened in severity since the most recent examinations.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In addition, the Veteran was afforded an opportunity for a hearing and declined.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

Finally, these claims were previously before the Board and were remanded in February 2011.  The RO was instructed to obtain any additional records and provide the Veteran examinations; the development was accomplished.  There has been substantial, if not full, compliance with the Board's remand directives. 

II.  Higher Evaluations

Laws & Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2. 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85 (2011).  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Actinic Keratosis

Service connection for actinic keratosis was granted in a June 1998 rating decision, and an initial 10 percent disability evaluation was assigned.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Within one year of June 1998 determination, the Veteran did not express disagreement with the initial disability evaluation assigned, and no relevant new and material evidence, medical or lay, was physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie.  As such, the June 1998 rating action became final.  The Board notes that although the Veteran appealed the effective date assigned for the grant of service connection, the benefit sought was granted in full, as reflected in a March 1999 rating decision.  

The Veteran filed a claim for a higher evaluation for actinic keratosis in December 2005.  A May 2012 rating decision reflects that the evaluation for actinic keratosis was increased to 60 percent, effective, July 21, 2011.  Thus, the issues are whether an evaluation higher than 10 percent is warranted, prior to July 21, 2011, and whether an evaluation higher than 60 percent is warranted, since July 21, 2011.  Having considered the evidence, the Board finds that higher evaluations are not warranted at any time during the appeal period.  

At the outset, the Board notes that, during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations is not for application in this case.  See id.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.  

Prior to July 21, 2011, the Veteran's actinic keratosis is rated as 10 percent disabling under 38 C.F.R. § 4.118, hyphenated Diagnostic Codes (DC) 7819-7816.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 7819 benign skin neoplasm are rated as disfigurement of the head face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  

Under DC 7816, pertaining to psoriasis, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, DC 7816.

Additionally, under DC 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under DC 7800 or for scars under DCs 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  

Under DC 7800, disfigurement of the head, face, or neck is assigned a 10 percent rating where there is one characteristic of disfigurement; a 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are (1) a scar of 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 DC 7800, Note (1) (2007).

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 2. 

DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007). 

Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2005).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

Prior to July 21, 2011, the evidence does not establish that a rating in excess of 10 percent is warranted for actinic keratosis.  The May 2006 VA examination report notes scattered actinic keratosis of the forearms, face and neck involving approximately one percent of the area affected and involving approximately one percent of the entire body.  The use of Effudex was noted to be every three months.  Similarly, a May 2006 VA treatment record notes a total of 10 rough, scaly papules, measuring 2-10 mm, with 3 on the scalp, 2 on the forehead, 2 on the back and 3 on the chest.  In addition, and although the October 2009 VA examination report reflects multiple scattered actinic keratosis of the face, forehead, arms and upper body, they measured less than 1cm in diameter.  

The Board notes that a May 2010 VA treatment record reflects a few scattered scaly irregular 0.3 cm pink papules on the left cheek, left nasal dorsum and left temple within the hairline.  Other findings reported were attributed to seborrheic dermatitis of the scalp and multiple scattered telangectasisas on the bilateral cheeks.  The Board notes that service connection is not in effect for seborrheic dermatitis and telangectasias and thus, symptoms associated with these disorders are not for consideration in association with the evaluation of actinic keratosis.  

Based on the above, his actinic keratosis does not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed area affected or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Thus, an evaluation higher than 10 percent is not warranted under 38 C.F.R. § 4.118, DC 7816.  

In addition, a higher evaluation is not warranted under DC 7800.  No disfiguring scars were noted on VA examination in May 2006.  In addition, the October 2009 VA skin examination report notes that the lesions were monitored by a dermatologist twice per year, and although suspicious lesions were frequently removed, no history of skin cancer was noted.  Further, and although a spot of depigmented skin occasionally occurred after a lesion was removed, and one such area about 1 cm round was noted on his left upper forehead, the examiner concluded that the lesions were not disfiguring.  Moreover, it was specifically noted that no feature or set of paired features for the head, face or neck showed gross distortion or asymmetry.  Similarly, the October 2009 VA spine examination report notes his actinic keratosis was not deforming in any way and that his face and upper body appeared similar to most elderly people who had spent time in the sun.  

The October 2009 VA skin examination report notes that the actinic keratosis scars were not painful and that there were no signs of skin breakdown.  The superficial scars were noted to be without inflammation, edema or keloid formations.  No abnormal texture was noted and the scars were not indurated or inflexible.  The contour of the scars was not elevated or depressed, and the scars were not adherent to underlying tissue.  No disabling effects were as noted and no significant effect on his occupation or activities of daily living was specifically noted.  His actinic keratosis would not have any impact on his social function or any impact on heavy manual or sedentary labor.  Thus, a higher evaluation is not warranted under DC 7801 or 7802, or 7805.  In addition, the maximum evaluation under DCs 7803 and 7804 is 10 percent.  

The Board notes that although a 60 percent evaluation was assigned for actinic keratosis, effective July 21, 2011, prior to that date, the competent, probative evidence did not establish that actinic keratosis involved 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.  The actinic keratosis lesions were not disfiguring and do not cause limitation of function of an affected part.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating, prior to July 21, 2011.  

Prior to July 21, 2011, the Board finds the disability picture due to actinic keratosis does not more nearly approximate to the criteria for an evaluation higher than 10 percent.  Thus, a rating in excess of 10 percent, prior to July 21, 2011, is not warranted.  

Since July 21, 2011, an evaluation of 60 percent has been assigned.  Having considered the evidence, the Board finds that an evaluation in excess of 60 percent is not warranted.  

The Board notes that the 60 percent evaluation is the maximum evaluation under DC 7816.  In addition, the July 2011 VA general medical examination report notes that he has never had any malignant skin lesions.  Further, the report of examination notes that the lesions were not itchy, not painful and did not break down or ulcerate.  No ongoing treatment was noted for actinic keratosis other than the necessity for very close follow up and removal of any new suspicious lesions.  Thus, the Board finds that the 100 percent evaluation available under the criteria of DC 7817 pertaining to exfoliative dermatitis is not warranted.  The evidence establishes that actinic keratosis is not manifested by generalized involvement of the skin, plus systemic manifestations, and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electronic beam therapy.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 60 percent, since July 21, 2011.  

To the extent that interference with employment has been asserted during the appeal period, the Board notes that the May 2012 rating decision reflects that he is 100 percent disabled due to bronchitis.  In addition, the October 2009 VA examination report notes no disabling effects due to actinic keratosis, and specifically no significant effect on his occupation or any impact on heavy manual or sedentary labor.  Regardless, the 10 percent evaluation assigned for actinic keratosis, prior to July 21, 2011, and the 60 percent evaluation assigned, since July 21, 2011, contemplate impairment in earning capacity, including loss of time from exacerbations of actinic keratosis.  38 C.F.R. § 4.1.  

The Veteran is competent to report his symptoms.  In this case, the Board has accorded more probative value to the objective medical findings reported in the VA examination reports.  The findings are based on reliable principles and are supported by VA treatment records.  

The preponderance of the evidence is against higher evaluations and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied. 

Bilateral Hearing Loss

This matter stems from the appeal of an initial noncompensable evaluation assigned for bilateral hearing loss following a grant of service connection in a June 2006 rating decision.  Thus, the question is whether a higher compensable evaluation for bilateral hearing loss is warranted at any time during the appeal period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).  

Private records, dated in February 2006, note results of audiologic evaluation showed mild to severe sensorineural hearing impairment in the right ear and a mild to profound sensorineural impairment in the left ear.  Speech understanding was noted to be good in both ears at elevated levels in quiet.  

VA audiologic evaluation performed in April 2006 showed pure tone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
25
25
55
55
LEFT
20
45
80
90

Average pure tone threshold was 40 decibels on the right and 58.75 decibels on the left.  Discrimination ability was 76 percent correct in the right ear and 92 percent correct in the left ear.  

The results of the April 2006 VA examination constitute level III hearing on the right and level II hearing on the left.  When combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2011).  The Board notes that the findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; DC 6100 (2011).  

A March 2009 VA audiologic consultation record notes mild sloping to moderately severe sensorineural hearing loss in the right ear and mild sloping to profound sensorineural hearing loss in the left ear.  It was noted that he used hearing aids when playing saxophone in his band.  The assessment was that results of audiometric testing were not valid for rating purposes, and it was noted that the Veteran's hearing had not changed since the April 2006 VA examination.  

VA audiologic evaluation performed in July 2011 showed pure tone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
20
30
55
60
LEFT
25
45
75
85

Average pure tone threshold was 41 (rounded) decibels on the right and 58 (rounded) decibels on the left.  Discrimination ability was 94 percent correct on the right and 84 percent correct on the left.  The diagnosis was high frequency sensorineural hearing loss. 

The results of the July 2011 VA examination constitute level I hearing on the right and level III hearing on the left.  When combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2011).  The Board notes that the findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; DC 6100 (2011). 

The Veteran is competent to report his symptoms and the Board accepts that he has difficulty hearing, and particularly with speech in noise, as noted on VA examination in July 2011.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The competent, objective evidence, however, does not establish that a compensable evaluation is warranted at any time during the appeal, even when considering hearing on the left is worse than hearing on the right.  

The Board notes that although the July 2011 VA report of examination reflects complaints of interference with enjoyment of activities due to hearing loss, the examiner reported that hearing loss does not affect his ability to perform common household chores, lawn care or snow removal and that he is not limited by his hearing loss except that it was important for him to wear hearing protection when around noisy equipment.  

To the extent that interference with employment has been asserted, the July 2011 VA examiner concluded that the Veteran should be able to function while wearing amplification if adjustments were made in the work environment to reduce background noise and for the Veteran to have visual cues.  Regardless, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on the reported results of audiologic evaluation, there is no evidence that the Veteran's bilateral hearing loss more nearly approximates to the criteria for a compensable evaluation at any time during this appeal. 

The preponderance of the evidence is against a compensable evaluation for bilateral hearing loss at any time during the appeal period.  Consequently, the benefit sought on appeal is denied. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the Veteran's manifestations of the skin disability, such as at involvement of less than 20 percent, of the entire body affected; or less than 20 percent of the exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period, are contemplated in the criteria for a 10 percent rating.  In addition, manifestations involving more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required, are contemplated in the criteria for a 60 percent rating.  38 C.F.R. § 4.118, DC 7816.  In addition, the Veteran's hearing loss is contemplated in the eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness in the rating schedule.  38 C.F.R. § 4.85, DC 6100.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities manifested by actinic keratosis and bilateral hearing loss and referral for extraschedular consideration is not warranted.  


ORDER

Prior to July 21, 2011, a disability evaluation higher than 10 percent for actinic keratosis is denied.  

Since July 21, 2001, a disability evaluation higher than 60 percent for actinic keratosis is denied.  

An initial compensable disability evaluation for bilateral hearing loss is denied.  


REMAND

The Veteran asserts entitlement to a TDIU, prior to June 22, 2009.  As reflected in the May 2012 rating decision, the Veteran's chronic bronchitis has been evaluated as 100 percent disabling, effective June 22, 2009.  In addition, special monthly compensation at the housebound rate was granted.   Thus, the issue is whether a TDIU is warranted, prior to June 22, 2009.  

The May 2012 rating decision shows that prior to June 22, 2009, he met the minimum schedular threshold requirement for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Bronchitis was rated as 60 percent disabling, and his combined evaluation was 90 percent.  Thus, the question is whether the Veteran was unable to maintain substantially gainful employment, due to service-connected disability, alone or in the aggregate, prior to June 22, 2009.  

The Veteran was afforded a VA examination in July 2011 with respect to entitlement to TDIU.  As noted, the May 2012 rating decision reflects that service connection was granted for posttraumatic stress disorder (PTSD), from December 30, 2005, and for right and left knee disabilities, from December 30, 2005.  In addition, the evaluation of actinic keratosis was increased to 60 percent from July 21, 2011.  In light of the foregoing, the Board finds that a remand is necessary to obtain an assessment as to whether the Veteran was able to work due to his service-connected disability prior to June 22, 2009.  As such, this claim must be remanded. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated from May 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file. 

2.  After physically or constructively associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination with respect to a TDIU.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation prior to June 22, 2009.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


